Title: From Thomas Jefferson to James Brown, 7 April 1793
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Apr. 7. 1793.

I expect from Mr. Donald a very small parcel of books from London this spring, and a larger one from Dublin. Both will be addressed to me, to your care. The latter one being intended for Mr. Eppes, I will beg the favor of you to deliver it to him as soon as it comes to hand. It will be certainly known by it’s coming from Dublin directly.—Having intended to have gone home this spring I had not taken sufficient measures to be informed of the progress of affairs there. I have not learned whether my Bedford tobacco is got down to you, and if down whether it is shipped. If it be not shipped I should wish it to go in an American bottom if possible, or if that be impossible, then that it be ensured; as I think the information now merits credit that war is declared between France and Great Britain. This circumstance may render the market more advantageous for what gets safely to it.—I inclose you a letter I have received from Mr. Short.—Having determined to remove from this city into a small house in the country, I have packed my superfluous furniture and am putting it on board the sloop Union Capt. Bradford, which will sail from this port for Richmond the day after tomorrow. I have taken the liberty of addressing it to you, and as it is very bulky (about 1200. cubical feet) must ask the favor of you to rent or procure for me room for it in a dry warehouse, as much of it can only go to Monticello by water, and of course must wait till next winter, and I am not yet decided whether the whole shall not await that mode of transportation. I shall submit it to Mr. Randolph’s orders. I must give you one special trouble respecting it. There are 4. particular boxes, Nos. 25. 26. 27. and 28. which contain looking glasses of very large size and value. They are carried by hand to the waterside here, and will need to be taken in a scow from on  board the vessel at Rocket’s, to be landed as near as possible to the warehouse, and carried from the landing to the warehouse by hand. The boxes are of such a size as to require three pair of porters, who should take them on long handspikes. To this I must ask the goodness of your attention. The Captain will receive his freight here. Any other expences there I must ask you to answer. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

